El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Domingo Massini inició un procedimiento de desahucie contra los demandados Catalina Rivera, Juan y Dionisio Echavarría, alegando que es dueño de una finca rústica con una cabida de 33 cuerdas, radicada en el barrio “Laguna” de Aguada, y que los demandados, en una porción como de una y media cuerda de la finca principal, tienen construidas tres casas de su propiedad, pero sin pagar canon o merced alguna al demandante, detentando precariamente el terreno en que están enclavadas las casas.
La demandada Catalina Rivera alegó ser dueña del te-*59rreno en una extensión de nna cnerda, en qne está radicada sn casa de altos y bajos, y otra terrera perteneciente a Jnan Echavarría; qne viene viviendo diclia casa por más de 25 años y la adquirió jnnto con el terreno por liquidación de gananciales a la muerte de sn esposo Miguel Echavarría.
Dionisio Echavarría sostuvo a su vez que su casa no está en el terreno que describe el demandante sino en una finca perteneciente a Wenceslao Echavarría, que colinda con el demandante.
Se desprende de la prueba que si bien Miguel Echavarría vendió la finca principal, la que por sucesivos traspasos vino al poder del demandante, aparece <jlaro que no dispuso de la casa de altos y bajos, que aparece adjudicada a su esposa en testamento que otorgó en noviembre 11, 1915. El de-mandante presentó, sin embargo, el testamento intentando demostrar que el testador había conservado la casa y no el terreno cuando en la cláusula séptima dice:
“'Séptima. — Que sus bienes de fortuna son los siguientes: dos casas, una de dos plantas y otra terrera enclavadas dentro de una propiedad de que fue dueño y que hoy pertenece a la sucesión de don Rafael Barletta, en el barrio de Laguna de Aguada, * * * ”
De todos modos resulta que se trata de una cláusula tes-tamentaria sujeta a interpretación para determinar una cues-tión de títulos, y si añadimos que Catalina Rivera por va-rios años ha pagado las contribuciones de la casa y una cuerda de terreno; que el testigo Marcos Soto, administra-dor de la finca del demandante, parece decir que dicha finca colinda por el terreno en que está sita la casa de Catalina Rivera y que en la demanda se alega que Dionisio Echava-rría tiene enclavada su casa en la cuerda ocupada por Catalina Rivera, hay que concluir, siguiendo la constante y repe-tida jurisprudencia de este Tribunal Supremo, que por tra-tarse de un conflicto de títulos no es un caso para venti-larlo en un juicio de desahucio sino mediante un procedió miento ordinario.
Por todo lo cual, debe confirmarse la sentencia apelada.